DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,573,342 B2 to Murase et al. in view of Yamada et al. (U.S. Patent No. 4,826,737) and Ishijima et al. (U.S. Patent No. 5,545,487).
Regarding claim 1, Murase et al. claims an aluminum alloy substrate for a magnetic recording medium (claim 1) wherein coarse grains whose average grain size is within the claimed 2 – 20 m range has a distribution density that is deemed to encompass the claimed 100 per 0.042 mm2 (claim 1: 300 per mm2 or fewer of 8 m or larger grains).
Murase et al. does not disclose the number of grains in the 2 – 8 m range, in combination with the larger grains (e.g. 8 – 20 m and >20 m), so it is unclear if there is an exact overlap/matching of the two ranges.  However, Ishijima et al. teach that it is known that pro-eutectic Si crystal grains having both particles of 5 – 60 m in diameter and those of less than 5 m in diameter (see cover Figure, elements 3a and 3b) are preferentially contained in a similar Al alloy substrate material inorder to provide good wear resistance to the Al alloy (see entire disclosure relative to the pro-eutectic Si crystals 3a and 3b).  While Ishijima et al. does not disclose an exact number per mm2 or per 0.042 mm2, the Figures of Ishijima et al. clearly indicate that there is an expectation of a plurality of these inclusions.  While drawings are not to scale, it is the Examiner’s opinion that there is clear indication that Ishijima et al. teaches the importance of controlling the number of these inclusions to tailor the wear resistance of the Al alloy (per citations above).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the number of inclusions meeting the claimed limitations through routine experimentation, especially given the teaching in both Murase et al. and Ishijima et al. regarding the desire for the Al alloy to possess inclusions meeting the claimed limitations to ensure that the Al alloy has good wear characteristics.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Murase et al. fails to teach the Ra of the Al alloy substrate.
However, Yamada et al. teach that the Al alloy substrate for a magnetic recording medium should be subject to a mirror finish which is art recognized as having an extremely low surface roughness, regardless of the measurement means. In Yamada et al., they teach a Rmax of 0.03 or less (col. 7, lines 22 – 36; Tables in columns 9 – 10; and claim 1).  Given the teaching in Yamada et al. and the requirement for a “mirror finish”, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of the Ra surface roughness meeting applicant's claimed limitation by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  I.e. an Rmax of near 0.00 would also be an Ra of near 0.00, so the lower end points of each would overlap.
Regarding claim 2, Murase et al. claims the Ni alloy layer (claim 1).
Regarding claims 3 and 4, Murase et al. disclose the claimed limitations (see claims 3 – 6 with the art recognized understanding that a ‘magnetic disk’ necessarily possesses a ‘magnetic layer’).  This is supported by the secondary references (e.g. Yamada et al., Figure 3A, element 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murase et al. (U.S. Patent App. No. 2018/0226095 A1) in view of Yamada et al. (‘737) and Ishijima et al. (‘487).
The Examiner notes that Murase et al. ‘095 A1 is the PGPUB associated with US ‘342 B2 and qualifies as prior art due to a publication date of August 9, 2018, which is currently more than 1 year prior to the effective filing date of December 26, 2019.  Perfection of Applicants’ Foreign Priority date would change the effective filing date to within one year of Murase et al.’s publication date; i.e. December 28, 2018.

claim 1) wherein coarse grains whose average grain size is within the claimed 2 – 20 m range has a distribution density that is deemed to encompass the claimed 100 per 0.042 mm2 (claim 1: 300 per mm2 or fewer of 8 m or larger grains).
Murase et al. does not disclose the number of grains in the 2 – 8 m range, in combination with the larger grains (e.g. 8 – 20 m and >20 m), so it is unclear if there is an exact overlap/matching of the two ranges.  However, Ishijima et al. teach that it is known that pro-eutectic Si crystal grains having both particles of 5 – 60 m in diameter and those of less than 5 m in diameter (see cover Figure, elements 3a and 3b) are preferentially contained in a similar Al alloy substrate material inorder to provide good wear resistance to the Al alloy (see entire disclosure relative to the pro-eutectic Si crystals 3a and 3b).  While Ishijima et al. does not disclose an exact number per mm2 or per 0.042 mm2, the Figures of Ishijima et al. clearly indicate that there is an expectation of a plurality of these inclusions.  While drawings are not to scale, it is the Examiner’s opinion that there is clear indication that Ishijima et al. teaches the importance of controlling the number of these inclusions to tailor the wear resistance of the Al alloy (per citations above).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the number of inclusions meeting the claimed limitations through routine experimentation, especially given the teaching in both Murase et al. and Ishijima et al. regarding the desire for the Al alloy to possess inclusions meeting the claimed limitations to ensure that the Al alloy has good wear characteristics.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Murase et al. fails to teach the Ra of the Al alloy substrate.
However, Yamada et al. teach that the Al alloy substrate for a magnetic recording medium should be subject to a mirror finish which is art recognized as having an extremely low surface roughness, regardless of the measurement means. In Yamada et al., they teach a Rmax of 0.03 or less (col. 7, lines 22 – 36; Tables in columns 9 – 10; and claim 1).  Given the teaching in Yamada et al. and the requirement for a “mirror finish”, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of the Ra surface roughness meeting applicant's claimed In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  I.e. an Rmax of near 0.00 would also be an Ra of near 0.00, so the lower end points of each would overlap.
Regarding claim 2, Murase et al. claims the Ni alloy layer (claim 1).
Regarding claims 3 and 4, Murase et al. disclose the claimed limitations (see claims 3 – 6 with the art recognized understanding that a ‘magnetic disk’ necessarily possesses a ‘magnetic layer’).  This is supported by the secondary references (e.g. Yamada et al., Figure 3A, element 3).

Claims 1 – 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitawaki et al. (U.S. Patent App. No. 2017/0327930 A1) in view of Yamada et al. (‘737) and Ishijima et al. (‘487).
Regarding claim 1, Kitawaki et al. claims an aluminum alloy substrate for a magnetic recording medium (claim 1) wherein coarse grains whose average grain size is within the claimed 2 – 20 m range has a distribution density that is deemed to encompass the claimed 100 per 0.042 mm2 (Paragraphs 0031, 0073 – 0076 and Table 5).
Kitawaki et al. does not disclose the number of grains in the 3 – 20 m range, in combination with the larger grains (e.g. >20 – 100 m), so it is unclear if there is an exact overlap/matching of the two ranges.  However, Ishijima et al. teach that it is known that pro-eutectic Si crystal grains having both particles of 5 – 60 m in diameter and those of less than 5 m in diameter (see cover Figure, elements 3a and 3b) are preferentially contained in a similar Al alloy substrate material inorder to provide good wear resistance to the Al alloy (see entire disclosure relative to the pro-eutectic Si crystals 3a and 3b).  While Ishijima et al. does not disclose an exact number per mm2 or per 0.042 mm2, the Figures of Ishijima et al. clearly indicate that there is an expectation of a plurality of these inclusions.  While drawings are not to scale, it is the Examiner’s opinion that there is clear indication that Ishijima et al. teaches the importance of controlling the number of these inclusions to tailor the wear resistance of the Al alloy (per citations above).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the number of inclusions meeting the claimed limitations through routine experimentation, especially given the teaching in both In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Kitawaki et al. fails to teach the Ra of the Al alloy substrate.
However, Yamada et al. teach that the Al alloy substrate for a magnetic recording medium should be subject to a mirror finish which is art recognized as having an extremely low surface roughness, regardless of the measurement means. In Yamada et al., they teach a Rmax of 0.03 or less (col. 7, lines 22 – 36; Tables in columns 9 – 10; and claim 1).  Given the teaching in Yamada et al. and the requirement for a “mirror finish”, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of the Ra surface roughness meeting applicant's claimed limitation by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  I.e. an Rmax of near 0.00 would also be an Ra of near 0.00, so the lower end points of each would overlap.
Regarding claim 2, Kitawaki et al. discloses using a 17 micron Ni alloy layer (see examples), but fails to teach using a Ni plating layer meeting the claimed thickness requirements.  However, Yamada et al. teach that it is known in the art that the NiP plating layers can be formed in thickness ranges encompassing the claimed range (Tables in columns 9 - 10).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness of the Ni plating layer through routine experimentation, especially given the teaching in Yamada et al. regarding the known desired thickness ranges for such layers.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3 and 4, Kitawaki et al. disclose the claimed limitations as nominal in the magnetic media art (see Figures and Background).  This is supported by the secondary references (e.g. Yamada et al., Figure 3A, element 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner notes that the following commonly owned references all disclose inclusions that are of a size smaller than the claimed range: the three Hashimoto et al. patents and the Yukimatsu et al. patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
May 13, 2021